UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4412



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY JUNIOR RICHMOND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00431-WLO)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Michael Augustus DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tommy Junior Richmond pled guilty to possession of a

firearm     by   a   convicted     felon,     in    violation      of    18     U.S.C.

§§ 922(g)(1), 924(a)(2) (2000).               The district court sentenced

Richmond to 188 months’ imprisonment plus five years of supervised

release.1    Richmond’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious      grounds    for    appeal,    but    questioning        whether    the

district     court   erred    by    imposing       188   months’    imprisonment.

Richmond was advised of his right to file a pro se brief, but has

failed to do so.      We affirm.

             Although      Richmond    contends       that   his    sentence       is

unreasonable, the district court had no discretion to depart from

the mandatory minimum sentence under 18 U.S.C. § 924(e),2 and we

find that the district court properly made all findings appropriate

for the determination of Richmond’s 188-month sentence, after

careful     consideration     of    the   facts,     evidence,      the       advisory




     1
      The probation officer calculated an advisory sentencing
guideline range for Richmond of 188 to 235 months’ imprisonment,
founded on a total offense level of 31 and a criminal history
category of VI. As Richmond had three prior drug convictions which
constituted predicate offenses for career offender classification
within the meaning of 18 U.S.C. § 924(e)(1), he was subject to a
statutory   mandatory   minimum   sentence   of   fifteen   years’
imprisonment, and a maximum sentence of life imprisonment.
     2
      See United States v. Robinson, 404 F.3d 850, 862 (4th Cir.
2005).

                                      - 2 -
sentencing range, and the other factors described in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007), prior to imposing sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Richmond’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -